DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment submitted on 28 July 2021.  After entry of the amendment claims 1-8 and 10-11 are currently pending in the application.

Specification
The disclosure is objected to because of the following informalities: The specification needs to be updated to include the patent number of the parent application as it has since matured into a patent.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,584,063. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims encompass all of the claimed limitations and therefore render them obvious.
Claim 1 is rendered obvious at least by the combination of claim 1 with claims 2 or 3 or the combination of claim 7 with claims 8 or 9 or the combination of claim 12 with claims 13 or 14. Also claim 19, would meet instant claim 1. For example, claim 1 recites that a metal nitrate or chloride of magnesium may be utilized and claims 2-3 recite the use of the same types of pozzolan materials (namely a clay and rich husk ash) whereas claim 14 recites diatomaceous earth.  It is clear from instant claim 10 that the nitrate or chloride of magnesium is an example of a metal salt that decomposes at the claimed temperature to produce a metal oxide.
As for claims 2-3, these are rendered obvious by at least claims 2-3 which recite amounts of pozzolans that overlap the claimed amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.
As for claims 4-5, claim 1 recites an amount of metal salt additive that overlaps the claimed amounts.
As for claims 6-7, based on the amounts of the components, the amount of gypsum overlaps the claimed range of amounts.
As for claim 8, based on the amounts of the components, the amounts may be equal.

As for claim 10, the magnesium chloride and magnesium nitrate meet this limitation.
As for claim 11, based on the amounts of the components, the amounts may be equal.

Claims 1, 4-7, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,662,113. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims encompass all of the claimed limitations and therefore render them obvious.
Claim 1 is rendered obvious by at least the combination of claims 1 and 4.  It is clear from instant claim 10 that the nitrate or hydrogen carbonate salt of magnesium is an example of a metal salt that decomposes at the claimed temperature to produce a metal oxide.
As for claims 4-5, claim 1 recites an amount of metal salt additive that overlaps the claimed amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.
As for claims 6-7, as claim 1 recites an amount of gypsum of greater than 40 wt% it would render obvious the claimed range. 
As for claim 10, the nitrate and hydrogen carbonate salts of magnesium meet this claim.

Claims 1-8 and 10-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-9, 15 and 18 of copending Application No.  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are rendered obvious by the claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is obvious over at least the combination of claims 6 and 7.  It is clear from instant claim 10 that the hydroxide or chloride or hydrogen carbonate salt of magnesium is an example of a metal salt that decomposes at the claimed temperature to produce a metal oxide.
As for claims 2-3, these claims are rendered obvious by claim 7 of the copending application which recites an amount that overlaps the instant range.
As for claims 4-5, the amount of the metal salt additive overlaps the claimed range of amounts and overlapping ranges are obvious.
As for claims 6-7, as claim 1 recites an amount of gypsum of greater than 40 wt% it would render obvious the claimed range.  See also claim 18 of the copending application.
As for claim 8, claim 15 of the copending application recites that the amounts of the components, the amounts may be equal.
As for claim 10, the copending application teaches a hydroxide or chloride or hydrogen carbonate salt of magnesium.
As for claim 11, this amount is overlapped by the amount recited in claim 6 of the copending application.

Response to Arguments
The cancelation of claim 20 has rendered moot the 112(a) rejection of claim 20.
The objection to the specification concerning proper antecedent basis for claim 10 has been overcome by amendment.
Applicant’s amendments and arguments have overcome the art rejections of the claims over Hansen et al (US 3,198,858 A), Japanese Patent Specification No. JP 52-91024 A and Ataka et al (US 9,533,916 B2).
Applicant’s arguments with respect to the double-patenting have been fully considered but they are not persuasive.  Applicant argues that the office action does not account for the differences between the amended claims of the instant application and the claims of the various references identified in the Office Action. 
To this argument the examiner respectfully disagrees.  The office action clearly states explains why the instant claims are obvious over the various references. Note that the references recite the same types of salt recited in instant claim 10 as being examples of salts that decompose at the claimed temperature to produce a metal oxide.  Therefore the obviousness-type double patenting rejections are proper.  Accordingly terminal disclaimers need to be filed to overcome these rejections. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367.  The examiner can normally be reached on Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731


ajg                                                                                                                                                                                           August 2, 2021